Citation Nr: 1400553	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as a residual of the Japanese Encephalitis vaccination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to October 2006.

This matter come before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2007 rating decision, by Winston-Salem, North Carolina, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for hypertension, to include as a residual of the Japanese Encephalitis vaccination.  Later in April 2007, jurisdiction over the Veteran's claims folder was transferred to the VA Regional Office in Roanoke, Virginia.

In March 2011, the Veteran offered testimony at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, DC.  A transcript of this hearing has been associated with the claims folder.

The Board has remanded this case in July 2011, January 2013, July 2013, and September 2013 for additional development.  It is again before the Board for further appellate review.
 

FINDINGS OF FACT

The clinical medical evidence of record does not reflect that the Veteran has a current diagnosis of hypertension.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
In a pre-adjudication letter dated in August 2006, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In December 2009, the Veteran was provided with a letter that met the notice requirements set out in Dingess.  Any timing error with regard to this notice was resolved by subsequent readjudication of the issue in supplemental statements of the case, most recently in March 2013.  Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, while the Veterans Law Judge did not explicitly explain the evidence needed to substantiate his claim for entitlement to service connection for hypertension, it was clear from the questions and testimony that a diagnosis of hypertension was necessary to warrant entitlement to service connection, and that this was based on elevated blood pressure readings.  In addition, the Veterans Law Judge inquired about outstanding medical evidence and dates of treatment. Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

Post-service medical records have been associated with the claims file. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  This case was previously remanded in July 2011, January 2013, July 2013, and September 2013, in order to obtain a VA opinion with regard to whether the Veteran's had essential hypertension related to service, and specifically whether the essential hypertension diagnosed at his December 2009 VA examination was related directly to service or had manifested to a compensable degree within one year of his release from active duty.  Opinions were provided in October 2011, February 2013, and July 2013 that failed to completely address the Board's requests.  Finally, in an October 2013 opinion and November 2013 addendum, the examiners adequately addressed whether the Veteran had a current diagnosis of essential hypertension, and the December 2009 findings of essential hypertension.  The Board finds that these opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998). More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

If certain chronic diseases such as hypertension become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis

The Veteran has contended that he has hypertension as a result of exposure to Japanese Encephalitis vaccination.  He has also contended that he was in stressful situation while on active duty that tended to show that he had elevated blood pressure readings, while no blood pressure reading were taken at the time.  See Hearing transcript, March 2011.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2013). The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. Id.

If hypertension becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. This presumption does not apply in the present case as hypertension did not manifest until many years after discharge, as discussed below.

The Veteran was provided with a VA examination in October 2006.  At that time, his blood pressure readings were 134/82, 138/79, and 134/75.  The examiner noted that the Veteran did not report any blood pressure problems, and did not diagnose hypertension.

At his examination conducted in January 2007, the Veteran's blood pressure readings were 133/87, 138/87, and 132/73.  The examiner noted that there was no diagnosis of hypertension.

At a December 2010 VA examination, the Veteran's the three blood pressure readings were 154/89, 160/92, and 156/86.  The examiner noted that additional readings were taken on 12/21/2009 and were 146/84, 148/90, and 144/86.  On 12/22/2009 his blood pressure readings were 136/90, 147/96, and 143/90.  The examiner diagnosed essential hypertension, but did not provide an opinion with regard to the etiology of hypertension.

At his VA examination in October 2011, the examiner noted that the Veteran did not have a diagnosis of hypertension.  At the time of the examination, blood pressure readings were 124/84, 125/79, and 127/81. 

The Veteran was afforded another VA examination in July 2013.  The Veteran reported that he had never been diagnosed with hypertension and had never taken hypertension medication.  The Veteran's blood pressure readings were 131 / 79, 120/81, and 118/77.  

In October 2013, another opinion was obtained with regard to whether the Veteran had hypertension that is related to service.  The examiner noted that Veteran stated that he had never been diagnosed with hypertension or taken medication for high blood pressure. The examiner noted that review of his examinations in 2011 and 2013 confirm that he did not have hypertension.  The examiner opined that the Veteran's "non-existent [hypertension] is not related to his military service." 

A November 2013 addendum opinion reflects the examiner's notation that another review of the Veteran's medical records revealed that he had some transient elevated blood pressures in December 2009 that did not meet formal criteria for the diagnosis of hypertension based on Joint National Committee on Prevention, Detection, 
Evaluation, and Treatment of High Blood Pressure (JNC 7) guidelines.  The examiner found that, although the Veteran's internist at the time diagnosed him with hypertension based on two days of readings, he disagreed with the diagnosis of hypertension as it was based only on two days of readings and all blood pressures (per record review and patient history) have been within the normal range. This 
suggests that the readings were transient and that the patient does not have a diagnosis of hypertension.

Based on the evidence of record, the Board finds that service connection for hypertension is not warranted. The medical evidence of record does not reflect that the Veteran has a diagnosis of hypertension.  While the December 2009 VA examiner provided a diagnosis of essential hypertension, none of the other examiners reviewing the Veteran's records and taking blood pressure readings have diagnosed hypertension.  The November 2013 examiner noted that the Veteran had some transient elevated blood pressures in December 2009, he disagreed with the diagnosis of hypertension as it was based only on two days of readings and all blood pressures (per record review and patient history) have been within the normal range. The examiner noted that this finding suggests that the readings were transient and that the patient does not have a diagnosis of hypertension.  As this examiner reviewed the evidence of record, and provided a rationale for his opinion, the Board finds that his opinion provides the strongest evidence against a finding that the Veteran has a current diagnosis of hypertension.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').  

While the Board appreciates the Veteran's contentions that he was under a great deal of stress during his active duty, and that he believes that his hypertension may be the result of exposure to Japanese Encephalitis vaccination, the Board notes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   There is nothing in the record to show that the Veteran had the requisite medical expertise to make a diagnosis of hypertension, or to determine etiology.  Without such expertise, his contentions do not have probative value in this regard.

The Board finds that, without evidence of a current disability, service connection cannot be granted.  Brammer.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for hypertension is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


